Exhibit 10.26

 

FORM OF OPTION AGREEMENT

 

This Option Agreement (“Agreement”) entered into as of [GRANT DATE] (the “Grant
Date”), by and between Fluor Corporation, a Delaware corporation (the
“Company”), and you (“Grantee” or “you”) evidences the grant to Grantee of a
Stock Option (“Option”) under the Fluor Corporation Amended & Restated 2008
Executive Performance Incentive Plan (the “Plan”). Capitalized terms used in
this Agreement and not defined herein have the meaning set forth in the Plan.

 

Section 1.                                          AWARD SUBJECT TO PLAN

 

This Option is made subject to all of the terms and conditions of this Agreement
and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non- transferability, satisfaction of tax requirements and compliance with other
laws. The Option is not intended to be an “incentive stock option” within the
meaning of that term under Code Section 422.

 

Section 2.                                          OPTION AWARD

 

The Company hereby awards Grantee an Option to purchase shares of Company common
stock, par value $.01 per share (“Shares”), pursuant to this Agreement at a
purchase price per Share of [$PRICE], subject to the terms and conditions set
forth herein and in the Plan. The Option may not be exercised in whole or in
part as of the Grant Date, and is exercisable only if and to the extent provided
in the following paragraphs and otherwise subject to and in accordance with the
Plan.

 

Section 3.                                          VESTING AND EXPIRATION

 

The Option shall vest and become exercisable at a rate of one third per year on
March 6th of each year, commencing with [FIRST ANNIVERSARY] and annually
thereafter ending with [THIRD ANNIVERSARY], provided that Grantee’s employment
has not terminated on or before such date or one of the exceptions in this
Section 3 are met. Subject to the provisions below and the terms of the Plan,
the right to exercise the Option shall expire on [TEN YEARS FROM GRANT DATE]. 
Notwithstanding the foregoing, in the event that on [TEN YEARS FROM GRANT DATE]
(i) the exercise of the Option is prohibited by applicable law or (ii) Shares
may not be purchased or sold by you due to the “black-out period” of a Company
policy or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term shall be extended for a period of 30 days
following the end of the legal prohibition, black-out period or lock-up
agreement.

 

If your employment with the Company or any of its subsidiaries terminates for
any reason other than death, Retirement, Disability or a Qualifying Termination
within two (2) years following a Change of Control of the Company, each as
determined by the Committee in accordance with the Plan, then as of the date of
such termination this Option shall expire as to any portion which has not then
become vested and exercisable.  If prior to the Option becoming vested and
exercisable in full pursuant to the preceding paragraph, your employment with
the Company or any of its subsidiaries terminates by reason of your death,
Disability or a Qualifying Termination within two (2) years following a Change
of Control of the Company, each as determined by the Committee in accordance
with the Plan, then any portion of this Option which has yet to become vested
and exercisable shall become immediately vested and exercisable.  If prior to
the Option becoming vested and exercisable in full pursuant to the preceding
paragraph, you Retire from the Company and you deliver a signed non-competition
agreement to the Company in a form acceptable to the Company, then any portion
of this Option which has yet to become vested and exercisable shall continue to
vest and become exercisable as set forth in the preceding paragraph. 
Notwithstanding the foregoing and regardless of reason for termination, under
all circumstances other than your Qualifying Termination within two (2) years
following a Change of Control, any Option held less than one year from the Grant
Date will be forfeited.  Nothing in the Plan or this Option confers any right of
continuing employment with the Company or its subsidiaries.  Notwithstanding the
foregoing, if in the event of a Change of Control the successor to the Company
does not assume this Option, then any portion of this Option which has yet to
become vested and exercisable and which has not otherwise been forfeited
pursuant to the provisions of this Section 3 shall become immediately vested and
exercisable.  Notwithstanding anything to the contrary herein, in the event your
employment is terminated for Cause (as defined herein), regardless of whether
you are retirement eligible, you will forfeit your right to receive any unvested
Options, unless otherwise prohibited by law.

 

To the extent that this Option is exercisable after your termination of
employment, after taking into account the vesting provisions set forth in this
Section 3, then following such termination of employment this Option will expire
on the earlier of (a) three (3) months following your termination of employment,
if such termination occurred other than on account of death, Retirement or
Disability, or a Qualifying Termination within two (2) years following a Change
of Control of the Company; or (b) the third (3rd) anniversary of your final vest
date, if such termination occurred on account of your death, Retirement,
Disability, or a Qualifying Termination within two (2) years following a Change
of Control of the Company.

 

For purposes of this Agreement, “Retirement” and “Disability” mean,
respectively, your retirement or disability, all as determined in accordance
with applicable Company personnel policies and the Plan policies.  In connection
with a Change in Control, the term “Qualifying Termination” means your
involuntary termination of employment by the Company without Cause or your
resignation for Good

 

1

--------------------------------------------------------------------------------


 

Reason.  For this purpose, “Cause” means your dishonesty, fraud, willful
misconduct, breach of fiduciary duty, conflict of interest, commission of a
felony, material failure or refusal to perform your job duties in accordance
with Company policies, a material violation of Company policy that causes harm
to the Company or its subsidiaries or other wrongful conduct of a similar nature
and degree and “Good Reason” means a material diminution of your compensation
(including, without limitation, base compensation, annual bonus opportunities,
and/or equity incentive compensation opportunities), a material diminution of
your authority, duties or responsibilities, a material diminution in the
authority, duties or responsibilities of the supervisor to whom you are required
to report or a material diminution of the budget over which you retain
authority; provided, however, that no later than sixty (60) days after learning
of the action (or inaction) described herein as the basis for a termination of
employment for Good Reason, you must advise the Company in writing that the
action (or inaction) constitutes grounds for a termination of your employment
for Good Reason, in which event the Company will have thirty (30) days to
correct such action (or inaction) (the “Cure Period”) and if such action (or
inaction) is timely corrected within the Cure Period, then you will not be
entitled to terminate your employment for Good Reason as a result of such action
(or inaction). If such action or inaction is not timely corrected within the
Cure Period, then you will be entitled to terminate your employment for Good
Reason at any time within the one-hundred and twenty (120) day period following
expiration of the Cure Period.

 

Section 4.                                          RESALE AND TRANSFER
RESTRICTIONS

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any re-sales by the
Grantee or other subsequent transfers by the Grantee of any Shares of common
stock issued as a result of the exercise of this Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Grantee
and other Option holders and (c) restrictions as to the use of a specified
brokerage firm for such re-sales or other transfers.

 

Section 5.                                          WITHHOLDING

 

Regardless of any action the Company or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by the Grantee is and remains the Grantee’s responsibility and
that the Company and or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of Options, including the grant, vesting and exercise
of Options, delivery of Shares and/or cash related to such Options or the
subsequent sale of any Shares acquired pursuant to such Options and (ii) do not
commit to structure the terms or any aspect of this grant of Options to reduce
or eliminate the Grantee’s liability for Tax-Related Items. The Grantee shall
pay the Company or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold as a result of the Grantee’s
participation in the Plan or the Grantee’s receipt of Options that cannot be
satisfied by the means described below. Further, if the Grantee is subject to
tax in more than one jurisdiction, the Grantee acknowledges that the Company
and/or Employer (or former Employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the Shares if the Grantee fails to comply with the Grantee’s
obligations in connection with the Tax-Related Items.

 

Prior to the taxable or tax withholding event, as applicable, the Grantee shall
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items.  In this
regard, the Grantee authorizes the Company or Employer to withhold all
applicable Tax-Related Items legally payable by the Grantee by (1) withholding a
number of Shares otherwise deliverable equal to the Retained Share Amount (as
defined below), (2) withholding from the Grantee’s wages or other cash
compensation paid by the Company and/or Employer; and/or (3) withholding from
proceeds of the sale of Shares acquired upon settlement of the Options (e.g.
through cashless exercise), either through a voluntary sale or through a sale
arranged by the Company (on the Grantee’s behalf pursuant to this
authorization), to the extent permitted by the Administrator.  The “Retained
Share Amount” shall mean a number of Shares equal to the quotient of the minimum
statutory tax withholding obligation of the Company triggered by the Options on
the relevant date, divided by the fair market value of one Share on the relevant
date or as otherwise provided in the Plan.  If the obligation for Tax-Related
Items is satisfied by withholding a number of Shares as described herein, the
Grantee understands that he or she will be deemed to have been issued the full
number of applicable Shares, notwithstanding that a number of Shares are held
back solely for the purpose of paying the Tax-Related Items.

 

Grantee acknowledges and understands that Grantee should consult a tax adviser
regarding Grantee’s tax obligations.

 

Section 6.                                          SEVERABILITY

 

In the event that one or more of the provisions of this Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

Section 7.                                          DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE EMPLOYER, AND THE
COMPANY

 

2

--------------------------------------------------------------------------------


 

AND ITS SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING
AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS
THAT THE COMPANY, ITS SUBSIDIARIES AND THE EMPLOYER HOLD CERTAIN PERSONAL
INFORMATION ABOUT THE GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME, HOME ADDRESS
AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE NUMBER OR
OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OR
DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE GRANTEE’S FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING
AND ADMINISTERING THE PLAN (“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA
MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE GRANTEE’S COUNTRY OR ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC
AREA, AND THAT THE RECIPIENT COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND
PROTECTIONS THAN THE GRANTEE’S COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE
MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF
THE DATA BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY BE REQUIRED TO A BROKER OR OTHER
THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO DEPOSIT ANY SHARES ACQUIRED UNDER
THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS IS
NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE PARTICIPATION IN THE PLAN. THE
GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF THE DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE
WITHOUT COST, BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING.
THE GRANTEE UNDERSTANDS THAT REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE
GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING CONSENT, THE GRANTEE
UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN ADMINISTRATOR AT THE COMPANY.

 

Section 8.                                          ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of Options, the Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement;

 

(b)                                 the grant of Options is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares or Options, or benefits in lieu of Shares or Options, even if
Shares or Options have been granted repeatedly in the past;

 

(c)                                  all decisions with respect to future
grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the Grantee’s participation in the Plan
shall not create a right to further employment with Employer and shall not
interfere with the ability of Employer to terminate the Grantee’s employment
relationship and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;

 

(e)                                  the Grantee is participating voluntarily in
the Plan;

 

(f)                                   Option grants and resulting benefits are
an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and are outside
the scope of the Grantee’s employment contract, if any;

 

(g)                                  Option grants and resulting benefits are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;

 

(h)                                 in the event that the Grantee is not an
employee of the Company, this grant of Options will not be interpreted to form
an employment contract or relationship with the Company, and furthermore, this
grant of Options will not be interpreted to form an employment contract with the
Employer or any subsidiary of the Company;

 

(i)                                     the future value of the Shares is
unknown, may increase or decrease from the date of grant or exercise of the
Options and cannot be predicted with certainty; and

 

(j)                                    in consideration of this grant of
Options, no claim or entitlement to compensation or damages shall arise from
termination of this grant of Options or diminution in value of this grant of
Options resulting from termination of the Grantee’s employment by the Company or
the Employer (for any reason whatsoever) and the Grantee irrevocably releases
the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any

 

3

--------------------------------------------------------------------------------


 

such claim is found by a court of competent jurisdiction to have arisen, then,
by accepting the terms of this Agreement, the Grantee shall be deemed
irrevocably to have waived any entitlement to pursue such claim.

 

Section 9.                                          CONFIDENTIALITY

 

The Agreement and the Option granted hereunder are conditioned upon Grantee not
disclosing this Agreement or said Option to anyone other than Grantee’s spouse
or financial advisor or senior management of the Company or senior members of
the Company’s Law and Executive Services departments during the period prior to
the exercise of said Option. If disclosure is made by Grantee to any other
person not authorized by the Company, this Agreement and said Option shall be
null and void and all Options otherwise granted hereunder to Grantee shall
terminate.

 

Section 10.                                   GRANT-SPECIFIC TERMS

 

Appendix A contains additional terms and conditions of the Agreement applicable
to Grantees residing outside the U.S.  In addition, Appendix A also contains
information and notices regarding exchange control and certain other issues of
which the Grantee should be aware that may arise as a result of participation in
the Plan.

 

Section 11.                                   ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 12.                                   EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement. If you have not electronically signed
this Agreement within two (2) months, the Company is not obligated to provide
you any benefit hereunder and may refuse to issue Shares to you under this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

By:

 

 

 

David T. Seaton

 

 

Chairman and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

Fluor corporation
OPTION AWARD For Non-U.S. Grantees

UNDER the Amended & Restated 2008 Executive Performance Incentive Plan

 

TERMS AND CONDITIONS

 

This Appendix A, which is part of the Agreement, includes additional terms and
conditions of the Agreement that will apply to you if you are resident in the
countries listed below.  Capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.

 

NOTIFICATIONS

 

This Appendix A also includes information regarding exchange control and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of [DATE].  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix A as the only
source of information relating to the consequences of your participation in the
Plan because such information may be out-of-date when your Options vest and/or
you sell any Shares acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation.  As a result, the Company is not in a
position to assure you of any particular result.  You are therefore advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your situation.

 

Finally, if you are a citizen or resident of a country other than that in which
you are currently working, the information contained herein may not apply to
you.

 

GRANT-SPECIFIC TERMS

 

Below please find country specific language that applies to Canada, Chile,
Germany, the Netherlands, Russia, South Africa, Spain and the UK.

 

CANADA

 

Terms and Conditions

 

Form of Payment.  Due to legal restrictions in Canada, and notwithstanding any
language to the contrary in the Plan, Grantees are prohibited from surrendering
previously owned Shares or, from attesting to the ownership of previously owned
Shares, to pay the purchase price or any tax liability in connection with the
Option.

 

Language Consent

 

The following provision applies to residents of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

 

There are no country-specific notifications.

 

5

--------------------------------------------------------------------------------


 

CHILE

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Securities Law Information.  Neither the Company, the award, nor any Company
shares acquired under the Plan are registered with the Chilean Registry of
Securities or are under the control of the Chilean Superintendence of
Securities.



Exchange Control Information.  Exchange control reporting is required to remit
funds for the purchase of shares exceeding US$10,000 (including cashless
exercise transactions).  If reporting is required, you will be responsible for
filing this report with the Central Bank of Chile.  In addition, you must also
file a report with the Central Bank if, in a given year, you have kept
investments, deposits, or credits abroad in an amount that exceeds US$5,000,000.

 

Tax Information.  Registration of your investment in Company Shares with the
Chilean Internal Revenue Service may result in more favorable tax treatment. 
Please consult your tax advisor for additional details.

 

GERMANY

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of EUR12,500 must
be reported monthly to the German Federal Bank.  If Grantee uses a German bank
to transfer a cross-border payment in excess of EUR12,500 in connection with the
sale of Shares acquired under the Plan, the bank will file the report for you.

 

THE NETHERLANDS

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Insider-Trading Notification.  Grantees should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares acquired upon
exercise of the Option.  In particular, Grantees may be prohibited from
effectuating certain transactions involving Shares if they have inside
information about the Company.  Grantees should consult their personal legal
advisor if they are uncertain whether the insider-trading rules apply to them. 
By accepting the Agreement and participating in the Plan, Grantee acknowledges
having read and understood this notification and acknowledges that it is his or
her responsibility to comply with the Dutch insider-trading rules.

 

Securities Law Notification.

 

[g77061kmi001.jpg]

 

6

--------------------------------------------------------------------------------


 

RUSSIA

 

Terms and Conditions

 

Securities Law Information.  Grantee acknowledges that the Agreement, the grant
of options, the Plan and all other materials that Grantee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia.  The issuance of securities pursuant to the Plan has not
and will not be registered in Russia and therefore, the securities described in
any Plan-related documents may not be used for offering or public circulation in
Russia.

 

Grantee further acknowledges that in no event will Shares acquired upon exercise
of the options be delivered to Grantee in Russia; all Shares acquired upon
exercise of the options will be maintained on Grantee’s behalf in the United
States.

 

Grantee acknowledges that Grantee is not permitted to sell Shares directly to a
Russian legal entity or resident.

 

Notifications

 

Grantee understands that Grantee is solely liable for all applicable Russian
exchange control requirements (including repatriation requirements applicable to
the proceeds from the sale of Shares).

 

SOUTH AFRICA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  To participate in the Plan, Grantee understands
that Grantee must comply with exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.

 

Because the Exchange Control Regulations change frequently and without notice,
Grantee understands that Grantee should consult a legal advisor prior to the
purchase or sale of shares under the Plan to ensure compliance with current
regulations.  Grantee understands that it is Grantee’s responsibility to comply
with South African exchange control laws, and neither the Company nor your
Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.

 

SPAIN

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

No Special Employment or Similar Rights.  Grantee understands that the Company
has unilaterally, gratuitously, and discretionally decided to distribute awards
under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world.  The decision is a temporary decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its subsidiaries presently
or in the future, other than as specifically set forth in the Plan and the terms
and conditions of Grantee’s option grant.  Consequently, Grantee understands
that any grant is given on the assumption and condition that it shall not become
a part of any employment contract (either with the Company or any of its
subsidiaries) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever. 
Further, Grantee understands and freely accepts that there is no guarantee that
any benefit whatsoever shall arise from any gratuitous and discretionary grant
since the future value of the awards and underlying shares is unknown and
unpredictable.  In addition, Grantee understands that this grant would not be
made but for the assumptions and conditions referred to above; thus, Grantee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of awards shall be null and void and the Plan shall not have any effect
whatsoever.

 

Further, the Option provides a conditional right to Shares and may be forfeited
or affected by Grantee’s termination of employment, as set forth in the
Agreement.  For avoidance of doubt, Grantee’s rights, if any, to the Options
upon termination of employment shall be determined as set forth in the
Agreement, including, without limitation, where (i) Grantee is considered to be
unfairly dismissed without good cause; (ii) Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal;
(iii) Grantee terminates service

 

7

--------------------------------------------------------------------------------


 

due to a change of work location, duties or any other employment or contractual
condition; or (iv) Grantee terminates service due to the Company’s or any of its
subsidiaries’ unilateral breach of contract.

 

Securities Law Notice.  The options granted under the Plan do not qualify as
securities under Spanish regulations.  By the grant of the options, no “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in Spanish territory.  The present document and any other document
relating to the offer of options under the Plan has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and it does not constitute a public offering prospectus.

 

Reporting Requirements.  Grantee is responsible for complying with all reporting
requirements applicable to holding the Options and the underlying Shares.

 

UNITED KINGDOM

 

Terms and Conditions

 

UK Rules. The Option is granted under the “UK Rules,” which contain additional
terms and conditions that govern the Option.  Grantees should review the UK
Rules document carefully.

 

Notifications

 

There are no country-specific notifications.

 

8

--------------------------------------------------------------------------------